Exhibit 10.08

 

Enclosure No.1

 

 

FEDERAL HOME LOAN BANK OF NEW YORK

 

SEVERANCE PAY PLAN

 

AS AMENDED AND RESTATED EFFECTIVE November 17, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE

 

PAGE

 

 

 

 

I

DEFINITIONS

 

1

 

 

 

 

II

ESTABLISHMENT OF THE PLAN

 

4

 

 

 

 

III

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

5

 

 

 

 

IV

GENERAL PROVISIONS

 

10

 

 

 

 

V

MISCELLANEOUS

 

12

 

 

 

 

VI

AMENDMENTS AND PLAN TERMINATION

 

13

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.01        “Bank” means the Federal Home Loan Bank of New York and its
successors.

 

1.02        “Change in Control” or “CIC” means a ‘Change in Control’ as that
term is defined in the Employee Change of Control Agreement executed between the
Bank and the Bank’s Chief Executive Officer, as may be amended from time to
time.

 

1.03        “Code” means and refers to the Internal Revenue Code of 1986, as
amended.

 

1.04        “Date of Employment” means and refers to the most recent date on
which an individual began employment by the Bank as an Employee.

 

1.05        “Effective Date” means November 17, 2016.

 

1.06        “Employee” means and refers to any individual who is a regular
employee of the Bank who works twenty (20) hours a week or more and excludes
interns and other individuals employed by the Bank whose employment is intended
not to exceed one thousand (1,000) hours in any twelve (12) month period.

 

1.07        “Employment” means and refers to the legal relationship of
employment between an Employee and the Bank.

 

1.08        “Exempt Employee” means and refers to an Employee who is exempt from
the overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.

 

1.09        “Non-Exempt Employee” means and refers to an Employee who is subject
to the overtime pay provisions of the Fair Labor Standards Act of 1938, as
amended.

 

1.10        “Officer” means and refers to an officer of the Bank who has been
designated as such by the Board of Directors of the Bank.

 

1.11        “Outplacement Services” means and refers to internal and/or external
professional assistance provided to Employees following their Termination of
Employment with the Bank with respect to their search for new employment.

 

1.12        “Periods of Service” means and refers to the number of six (6) month
periods, in the aggregate, for which an Employee is employed by the Bank,
commencing with the Date of Employment of the Employee and ending with the date
of Termination of the Employee’s Employment with the Bank, both dates inclusive,
excluding any period of Employment which Terminated under circumstances under
which the Employee was not eligible for Severance Benefits under this Plan.

 

1

--------------------------------------------------------------------------------


 

1.13        “Plan” means this Federal Home Loan Bank of New York Severance Pay
Plan, as amended from time to time hereafter.

 

1.14        “Plan Administrator” means and refers to the Director of Human
Resources of the Bank.

 

1.15        “Reduction in Force” or “RIF” means and refers to a systematic
series of Terminations of Employment of Employees by the Bank intended to lead
to a permanent reduction in staffing.

 

1.16        “Release” means and refers to the elimination of a position with the
Bank as part of a RIF, reorganization, or other management action, where no
other Employment with the Bank is offered to an Employee and the Employment of
the affected Employee is involuntarily Terminated.

 

1.17        “Resignation,” “Resign,” and “Resigned” mean and refer to a
Termination of Employment with the Bank initiated by an Employee, other than a
resignation requested by the Bank.

 

1.18        “Severance Benefits” means and refers to:

 

(A) in all cases, the amount payable under this Plan to an Employee qualifying
for Severance Benefits, determined pursuant to the provisions of Section 3.04
and computed with respect to and based upon the weekly base salary rate of the
Employee immediately preceding the date on which such Severance Benefits
commence pursuant to Article III of this Plan; and

 

(B) solely in the event of a CIC, and notwithstanding the calculation provisions
contained in  Sections 3.04 and 3.05, (i) a lump sum payment for outplacement
services as set forth in Section 3.08, plus (ii) a lump sum payment equal to the
full “target” payout estimate from the prior year’s Bank Incentive Compensation
Plan (“ICP”) if the Employee was participating in such ICP, it being understood
that: (a) such payment will not be measured based on actual performance results,
unless the Employee’s actual performance result was below target, in which case
the Employee’s actual ICP payment will be taken into account; (b) if the
Employee did not participate in the prior year’s ICP, the Employee will not
receive any payment under this subsection; and (c) if the Employee was employed
during a portion of the calendar year, the amount to be calculated (the target
or the lesser amount) shall be annualized. (Any payments that may be otherwise
earned and deferred under the ICP, or any other incentive or non-qualified
savings plan that may be established by the Bank in the future, are outside the
scope of this Plan and will be paid in accordance with the terms of such plans.)

 

1.19        “Termination of Employment” and “Terminated,” when used with
reference to and in conjunction with Employment, have the meaning set forth in
Section 3.11 and, in all events, is considered a “separation from service”
within the meaning of Treas. Reg. § 1.409A-1(h).

 

1.20        “Termination for Cause” means and refers to the Termination by the
Bank of the employment of an Employee for (i) the commission of an illegal or
unethical act, (ii) a violation of established Bank policy or practice, or
(iii) the failure of the Employee to perform the duties of his or her position
in a satisfactory manner, in each case as determined by the Plan Administrator
in his sole and exclusive discretion.

 

2

--------------------------------------------------------------------------------


 

1.21        “Year” means and refers to the taxable year of an Employee as such
term is used in and for purposes of the Code.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

ESTABLISHMENT OF THE PLAN

 

2.01        Establishment of the Plan.  The Bank has established the Federal
Home Loan Bank of New York Severance Pay Plan to set forth the terms and
provisions under which Severance Benefits will be granted to Employees whose
Employment with the Bank is Terminated under certain specified circumstances.

 

2.02        Replacement of Prior Policies.  This Plan supersedes and replaces
any Bank policies relating to the subject matter of this Plan that may have been
in effect prior to the Effective Date (including, for the avoidance of doubt,
any predecessor plan).

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

3.01        Participation.  Participation in this Plan shall be extended to all
Employees of the Bank.

 

3.02        Eligibility for Severance Benefits.  An Employee who shall have
completed at least two (2) Periods of Service shall be eligible for Severance
Benefits under this Plan upon the Termination of the Employee’s Employment with
the Bank under any of the following circumstances:

 

(a)           The Employee’s position has been eliminated;

 

(b)           The employment of the Employee has been terminated as part of a
RIF;

 

(c)           The Employee’s employment has been terminated as a result of a CIC
and the Employee has not been offered an equivalent job with the resulting
entity;

 

(d)           The Employee has been determined by the Plan Administrator, in the
sole and exclusive discretion of the Plan Administrator, to be unable to perform
in a satisfactory manner the duties of the position in which the Employee is
then employed, where such inability to perform has been determined by the Plan
Administrator, in his sole and exclusive discretion, to not warrant a
Termination for Cause, as defined in Section 1.19; or

 

(e)           The Employee has Resigned from his or her Employment with the Bank
either (i) following a reduction in salary grade, level, or rank,  or a
significant reduction of duties and responsibilities, as determined by the Plan
Administrator in his sole and exclusive discretion, except when such reduction
occurs as a result of disciplinary action by the Bank, or (ii) following a
refusal to accept a transfer to a location outside a fifty (50) mile radius of
the location at which the Employee is presently employed, provided, in either
case, that the Employee shall have provided to the Plan Administrator within not
more than thirty (30) days following the occurrence of such condition, at least
ten (10) days’ notice in writing of the condition referred to in clause (i) or
(ii), as applicable, and his or her intention to Resign based thereon and that
the Bank shall not have remedied the condition for such Resignation within
thirty (30) days following the giving of such notice by the Employee.

 

3.03        Disqualification for Severance Benefits.  Anything contained in this
Plan to the contrary notwithstanding, an Employee shall not be eligible for
Severance Benefits under this Plan upon his or her termination of employment
with the Bank where such termination is due to any of the following
circumstances:

 

(a)           A Resignation by the Employee, other than one described in
paragraph (e) of Section 3.02, or a Resignation by the Employee without giving
the ten (10) days’

 

5

--------------------------------------------------------------------------------


 

notice in writing to the Plan Administrator required by said paragraph (e) or
prior to the expiration of said period, or if the condition on which such
Resignation was based shall have been remedied by the Bank within the thirty
(30) day period referred to in said paragraph (e);

 

(b)           The Resignation of the Employee prior to the effective date of the
termination of the Employee’s employment as a result of a Release; or

 

(c)           The Employee’s Termination for Cause;

 

in each case, as determined by the Plan Administrator in his sole and absolute
discretion.

 

3.04        Computation of Severance Benefits.  The amount of Severance Benefits
payable under this Plan to an Employee qualifying for Severance Benefits under
this Plan shall be determined based (i) upon the level of the Employee’s
position with the Bank at the date of the termination of the Employee’s
employment with the Bank and (ii) the Employee’s Periods of Service with the
Bank:

 

(a)           Officers of the Bank shall be eligible for two (2) weeks of
Severance Benefits for each Period of Service with the Bank, but in no event
(even if employment has been for less than six months) not less than eight
(8) weeks (or, in the event of a CIC, not less than twelve (12) weeks) of
Severance Benefits;

 

(b)           Exempt Employees of the Bank shall be eligible for one (1) week of
Severance Benefits for each Period of Service with the Bank, but in no event
(even if employment has been for less than six months) not less than six
(6) weeks (or, in the event of a CIC, not less than twelve (12) weeks) of
Severance Benefits; and

 

(c)           Non-Exempt Employees of the Bank shall be eligible for one
(1) week of Severance Benefits for each Period of Service with the Bank, but in
no event (even if employment has been for less than six months) not less than
four (4) weeks (or, in the event of a CIC, not less than twelve (12) weeks) of
Severance Benefits;

 

in each case, subject to the provisions of Section 3.05.

 

3.05        Maximum Amount of Severance Benefits.  Anything in this Plan to the
contrary notwithstanding, in no event shall an Employee be eligible to receive
Severance Benefits, in the aggregate for all Periods of Service, whether or not
continuous, totaling more than thirty-six (36) weeks (or fifty-two (52) weeks in
the event of a CIC) in the case of an Officer of the Bank, twenty-four (24) (or
fifty-two (52) weeks in the event of a CIC) weeks in the case of an Exempt
Employee of the Bank, and twelve (12) weeks (or fifty-two (52) weeks in the
event of a CIC) in the case of a Non-Exempt Employee of the Bank.

 

3.06        Method of Payment of Severance Benefits.  The total amount of
Severance Benefits payable under this Plan shall be paid in a lump sum on a
scheduled payroll date occurring within sixty (60) days following the date of
the Employee’s Termination of Employment, provided the Bank shall have received
prior thereto the agreement referred to in Section 3.09 signed by the

 

6

--------------------------------------------------------------------------------


 

Employee, and shall be subject to withholding of Federal and State income taxes
and other employment taxes based upon the number of withholding allowances. If
the sixty-day period referred to in this Section 3.06 spans two calendar years,
payment of the Severance Benefits will be made on a date during such sixty-day
period that occurs in the second calendar year.

 

3.07        Continuation of Employee Benefits.

 

(i) An Employee who is eligible to receive Severance Benefits under this Plan
who was, at the date of Termination of his or her Employment, a participant in
the Federal Home Loan Bank of New York Life Insurance Plan shall be eligible to
continue such participation in such plan through the end of the month following
the date of Termination of his or her Employment. ..

 

(ii) In addition,  an Employee who is eligible to receive Severance Benefits
under this Plan who was, at the date of Termination of his or her Employment, a
participant in the Federal Home Loan Bank of New York Medical Benefits Plan, and
any related dental and vision plans, shall have the option to duly and timely
elect to continue such participation under the provisions of the continuation
coverage provisions adopted by the Bank (which is not subject to the
Consolidated Omnibus Budget Reconciliation Act of 1986), subject to the coverage
continuation rules for such benefits established by the Bank from time to time.
In addition, the Bank will provide to Terminated Employees who continue with the
plans described in this subsection 3.07(ii) a lump sum payment in an amount to
be determined by the Bank and specified in the severance agreement executed in
accordance with Section 3.09 below.  This payment is intended to be used in
connection with payments by Terminated Employees related to the plans described
in this subsection 3.07(ii).  Such lump sum payment shall be deemed to be part
of the Severance Benefits paid under this Plan.

 

(iii) Any Employee eligible for Severance Benefits shall not be eligible,
following the Termination of his or her Employment, to continue to participate
in any plans (whether such plans contain a tax-deferred component or otherwise)
for which the Federal Home Loan Bank of New York provides any kind or type of
matching contribution.

 

(iv) Any previously accrued vacation pay to which the Employee is entitled will
be paid to the Employee in a lump sum as soon as practicable following the
Termination of the Employee’s Employment.

 

3.08        Outplacement Services.  Except in the event of a CIC, the Bank may,
on a case by case basis, but shall not be required to, provide Outplacement
Services to Terminated Employees eligible for Severance Benefits under this
Plan, the determination as to whether to provide Outplacement Services to any
Employee being within the sole and exclusive discretion of the Plan
Administrator; provided, that such Outplacement Services shall not be provided
to a Terminated Employee beyond the last day of the second Year following the
Year in which the Termination of Employment of the Employee occurred. 
Generally, individual counseling may be provided only to Officers and group
counseling may be provided to other Exempt Employees and to Non-Exempt
Employees.

 

7

--------------------------------------------------------------------------------


 

In the event of a CIC, the Bank will provide to Terminated Employees a lump sum
payment in the amount of $5,000 each that is intended to be used for job
search-related expenses.  Such lump sum payment shall be deemed to be part of
the Severance Benefits paid under this Plan.

 

3.09        Severance Agreement.  An Employee whose Employment with the Bank is
Terminated under conditions making the Employee eligible for Severance Benefits
under this Plan shall, as a condition of receiving such Severance Benefits, be
required to sign an agreement, in the form prescribed by the Bank, setting forth
the terms on which Severance Benefits are to be paid or provided to the Employee
and the acceptance thereof by the Employee.  Such agreement shall include a
release of any claims the Employee may have, at the date of the agreement or
thereafter, against the Bank and any present and former directors, officers, and
employees of the Bank.

 

3.10        Termination of Employment.  For all purposes of this Plan, the
Employment of an Employee shall be deemed to have been Terminated, and a
Termination of Employment of an Employee shall be deemed to have occurred, upon
the earliest to occur of the following events:

 

(i)            On the effective date of a RIF applicable to the Employee;

 

(ii)           On the effective date of the Employee’s Resignation from
Employment;

 

(iii)          On the effective date of the elimination by the Bank of the
Employee’s position;

 

(iv)          On the effective date of the Employment’s termination of
employment as a result of a CIC; and

 

(v)           On the date on which (A) the Bank causes the Employee’s Employment
with the Bank to cease and (B) the Employee is considered to have incurred a
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h);
provided, that the Employment relationship shall be treated as continuing while
the Employee is on a Qualified Leave (as defined below); and provided, further,
that if the leave is or becomes an Unqualified Leave (as defined below), the
Employment of the Employee shall be deemed to have Terminated on the first date
on which the leave is considered to be an Unqualified Leave. For purposes of
this Section 3.10(v), a Qualified Leave is any (1) military leave, sick leave,
or other bona fide leave of absence (which shall be deemed to exist only if
there is a reasonable expectation that the Employee will return to perform
services for the Bank) if the period of such leave does not exceed six
(6) months, or longer, if the Employee retains a right to reemployment with the
Bank under an applicable statute or by contract, or (2) any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Employee to be unable to perform
the duties of his position of Employment or any substantially similar position
of Employment, in which case such period of absence may last up to twenty-nine
(29) months. An Unqualified Leave means a leave of absence that is not a
Qualified Leave or loses its status as a Qualified Leave due to the expiration

 

8

--------------------------------------------------------------------------------


 

of the allowable Qualified Leave period of six (6) months (or longer, if
applicable, as described above)..

 

3.11        Determinations by the Plan Administrator to be Final.  All
determinations of the Plan Administrator in the administration and application
of the terms and provisions of this Plan shall be final and binding upon all
Employees without any right of appeal.

 

3.12        Exceptional Cases.  The Bank reserves the right, in its sole and
absolute discretion, to modify the application of the terms and provisions of
this Plan in the case of any Employee whose Employment with the Bank shall
Terminate, subject to the approval of the President of  the Bank; provided, that
the modifications will not cause a violation of Section 409A of the Code.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV

 

GENERAL PROVISIONS

 

4.01        Allocation of Responsibility for Administration.  The designated
representatives of the Bank shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under this
Plan.  The Plan Administrator shall have the sole responsibility for the
administration of this Plan, which responsibility is specifically described in
this Plan.  Any direction given, information furnished, or action taken, by the
Plan Administrator shall be in accordance with the provisions of the Plan
authorizing or providing for such direction, information, or action.  The Plan
Administrator may rely upon any such direction, information, or action of
another employee of the Bank as being proper under this Plan and is not required
to inquire into the propriety of any such direction, information, or action.  It
is intended under this Plan that the Plan Administrator shall be responsible for
the proper exercise of his own powers, duties, responsibilities, and obligations
under this Plan and shall not be responsible for any act or failure to act of
another employee of the Bank.  Neither the Plan Administrator nor the Bank makes
any guarantee to any Employee in any manner for any loss or other event because
of the Employee’s participation in this Plan.

 

4.02        Appointment of Plan Administrator.  The Plan shall be administered
by the Plan Administrator or his duly designated representative pursuant to
Section 4.01.

 

4.03        Records and Reports.  The Plan Administrator shall exercise such
authority and responsibility as he deems appropriate in order to comply with the
terms of the Plan relating to the records of the Participants.  The Plan
Administrator shall be responsible for complying with any and all reporting,
filing, and disclosure requirements and other applicable laws and regulations
with respect to the Plan.

 

4.04        Withholding Tax. All amounts paid to the Employee under this Plan
shall be subject to withholding and other employment taxes imposed by applicable
law.  The Employee shall be solely responsible for the payment of all taxes
imposed on the Employee relating to the payment or provision of any amounts or
benefits hereunder.

 

4.05        Section 409A of the Code.  This Plan is intended to comply with
Section 409A of the Code or an exemption thereunder or exception therefrom, and
shall be construed and administered in accordance with Section 409A of the Code
or such exemption or exception, as applicable. Notwithstanding any other
provision of this Plan, if any payment provided to an Employee in connection
with the Employee’s  termination of employment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Employee is determined to be a “specified employee” as defined in
Section 409A(a)(2)(b)(i) of the Code, then such payment shall not be paid until
the first payroll date to occur following the six-month anniversary of the
termination date (the “Specified Employee Payment Date”) or, if earlier, on the
Employee’s death.  The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to the Executive
in a lump sum on the Specified Employee Payment Date.  Notwithstanding the
foregoing, the Bank makes no

 

10

--------------------------------------------------------------------------------


 

representations that the payments and benefits provided under this Plan comply
with Section 409A of the Code and in no event shall the Bank or its respective
directors, officers, employees, or advisors be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by the
Employee on account of non-compliance with Section 409A of the Code.

 

4.06        Other Powers and Duties of the Plan Administrator.  The Plan
Administrator shall have such duties and powers as may be necessary to discharge
his duties under this Plan, including, but not limited to, the following:

 

(a)                                 to prepare and distribute, in such manner as
the Plan Administrator determines to be appropriate, information explaining the
Plan;

 

(b)                                 to receive from the Bank and from
Participants such information as shall be necessary for the proper
administration of the Plan;

 

(c)                                  to furnish to the Bank, upon request, such
annual reports with respect to the administration of the Plan as are reasonable
and appropriate; and

 

(d)                                 to appoint individuals to assist in the
administration of the Plan and any other agents he deems advisable, including,
but not limited to, legal and actuarial counsel.

 

The Plan Administrator shall have the exclusive discretionary authority and
power to determine eligibility for Severance Benefits and to construe the terms
and provisions of the Plan, determine questions of fact and law arising under
the Plan, direct disbursements pursuant to the Plan, and exercise all other
powers specified herein or which may be implied from the provisions hereof, and
the Plan Administrator may adopt such standards and procedures and such
rules for the conduct of the administration of the Plan as he may deem
appropriate.  When making a determination or calculations, the Plan
Administrator may rely upon information furnished by an Employee, the Bank, or
the legal counsel of the Bank.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

5.01        Non-guarantee of Employment.  Nothing contained in this Plan shall
be construed as a contract of employment between the Bank and any Employee, or
as a right of any Employee to be continued in the employ of the Bank, or as a
limitation of the right of the Bank to discharge any of its Employees, with or
without cause.

 

5.02        Rights to Bank’s Assets.  No Employee or other person shall have any
right to, or interest in, any assets of the Bank, whether upon Termination of
Employment or otherwise.

 

5.03        Nonalienation of Severance Benefits.  Severance Benefits payable or
other rights or benefits provided under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of the Employee, prior to actually being received by the person
eligible for the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or
otherwise dispose of any right to Severance Benefits payable or other rights or
benefits provided under this Plan shall be void.  The Bank shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any person eligible for Severance Benefits or other
rights or benefits provided under this Plan.

 

5.04        Divestment of Severance Benefits.  Subject only to the specific
provisions of this Plan, nothing shall be deemed to divest an Employee of a
right to the Severance Benefits or other rights or benefits provided for which
the Employee may be or become eligible in accordance with the provisions of this
Plan.

 

5.05        Discontinuance of Severance Benefits.  In the event of a permanent
discontinuance of the Plan, or of any Severance Benefits thereunder, all
Employees shall receive any and all Severance Benefits for which they were
eligible as of the effective date of such discontinuance.

 

5.06        Construction.  Except where otherwise indicated or unless the
context of this Plan clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, and
references to any of the masculine, feminine, or neuter include each of the
similar masculine, feminine, or neuter, and the terms “hereof,” “herein,”
“hereby,” “hereunder,” and all similar terms refer to this Plan as a whole and
not to any particular provision of this Plan.

 

5.07        Governing Law.  This Plan shall be construed, administered, and
enforced according to the laws of the State of New York.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AMENDMENTS AND PLAN TERMINATION

 

6.01        Termination, Modification, and Amendment of the Plan. 
Notwithstanding anything to the contrary stated in this Plan, the Bank expressly
reserves the right, at any time, for any reason, and without limitation, to
terminate, modify, or otherwise amend this Plan and any or all of the Severance
Benefits provided hereunder, either in whole or in part, whether as to all
persons covered hereby or as to one or more groups thereof.  Those rights
include specifically, but are not limited to, (i) the right to terminate
Severance Benefits under this Plan with respect to all, or any individual or
group of, Employees, (ii) the right to modify Severance Benefits under this Plan
to all, or any individual or group of, Employees, or (iii) the right to amend
this Plan, or any term or condition hereof; in each case, whether or not such
rights are exercised with respect to any other Employees; provided, that no
modification  or amendment shall be adopted by the Bank which shall adversely
affect the treatment for federal income tax purposes of benefits provided under
this Plan to Employees whose Employment is Terminated under conditions entitling
them to such benefits.

 

6.02        Action by the Bank.  The termination, modification, or other
amendment of this Plan shall be effected by resolution of the Board of Directors
of the Bank.

 

13

--------------------------------------------------------------------------------